By the Chancellor.
t . r , The second section or the act above mentioned(a) applies to all sales to be made after the sa*d act commenced and roas in force, by Commissioners> un4er any decree of a Court of Chancery, to satisfy any c¡a¡in whatsoever, and to all sales under any deed of J 7 4 */ v trust executed posterior to that time, but not to sales under such deeds executed anterior thereto.
Sale set aside,’ and the Commissioner directed to proceed to execute the decree, subject to the provisions of that a.ct.
At September term, 1808, the Commissioners,- who, as above mentioned, had valued the mortgaged property to 2,000/. stated to the Court that one of them, at that •time, thought the valuation too high; another thought the property was better improved than it afterwards appear*403vd to be; and the other changed his opinion upon talking with the plaintiff and some others, about the value of it. And now Mr. Warden moved to set aside that valuation, that the property might be valued to so much less as might produce a sale.

By the Chancellor.

When the Commissioners valued the property in question, they were together, and in presence of the parties upon the premises; and, if not informed of the actual improvements, they might have been without any difficulty, and with but little trouble, as the property consisted of a lot and its improvements, on the main street in this city. But, since that time, they have separated, and the property cannot be sold; and they have become dissatisfied with their former valuation; not in the presence of the parties, but upon an interview with the plaintiff. But, unless it could be shewn to the satisfaction of the Court that they clearly acted under a mistake, or were influenced by the misconduct of the defendant, in fixing the valuation at 3,000/,, the Court should not interpose,
Motion to set aside the valuation denied,